TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00067-CV





Ex Parte:  Kirk Wayne McBride, Relator







HABEAS CORPUS PROCEEDING FROM COMAL COUNTY





PER CURIAM


	Kirk Wayne McBride filed his petition for writ of habeas corpus on February 3, 1995,
seeking discharge from the custody of the sheriff of Comal County.  After reviewing the petition, we
conclude that the writ should not issue as requested.  Because appellant's custody arises from a criminal
proceeding, we are without authority to issue the writ.  Tex. Gov't Code Ann. § 22.221(d) (West Supp.
1995).
	The petition for writ of habeas corpus is denied.

Before Justices Powers, Kidd and B. A. Smith
Petition for Writ of Habeas Corpus Denied
Filed:   February 15, 1995
Do Not Publish